EXHIBIT 10.14
DESCRIPTION OF ARRANGEMENT FOR DIRECTORS FEES
The following sets forth the amount of fees payable to outside directors of S1
Corporation as of December 31, 2008 for their services as Directors:

          EVENT   FEE  
 
       
Annual Retainer (Board Chairman)
  $ 150,000  
Annual Retainer (excluding Board Chairman)
  $ 20,000  
Board Meeting Attended (In Person)
  $ 2,000  
Board Meeting Attended (By Phone)
  $ 1,000  
Annual Committee Chair Retainer
  $ 20,000  
Committee Meeting Attended (In Person)
  $ 1,500  
Committee Meeting Attended (By Phone)
  $ 1,000  
Annual Yodlee Board Representation Retainer
  $ 20,000  

              # of Shares  
Annual Stock Option Grant (quarterly vesting)
    16,000  
Annual Restricted Stock Grant (quarterly vesting)
    3,000  

 

 